 



EXHIBIT 10.5

U.S. BANCORP
RESTRICTED STOCK UNIT AGREEMENT FOR DIRECTORS

                      Number of   Social         U.S. Bancorp Common   Security
AWARDED TO

--------------------------------------------------------------------------------

  Award Date

--------------------------------------------------------------------------------

  Shares

--------------------------------------------------------------------------------

  Number

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

Final Vesting Date

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made as of the date in the box above labeled “Award Date” (the
“Award Date”) by and between U.S. Bancorp, a Delaware corporation (the
“Company”), and the individual named in the box above labeled “Awarded To” (the
“Participant”).

WHEREAS, the Company pursuant to its 2001 Stock Incentive Plan (the “Plan”)
wishes to award restricted stock units corresponding to such number of Shares of
common stock of the Company (“Shares”) in the box above labeled “Number of U.S.
Bancorp Common Shares” to the Participant, subject to certain restrictions and
on the terms and conditions contained in this Agreement and the Plan.

In consideration of the mutual covenants contained in this Agreement, the
parties agree as follows:

Capitalized terms not defined shall have the meaning set forth in the Plan.



1.   Award

The Company, effective as of the Award Date, grants to Participant a restricted
stock unit award representing the right to acquire the number of Shares set
forth in the box above labeled “Number of U.S. Bancorp Common Shares” (the
“Restricted Stock Units,” and one such “Unit” representing one such Share). The
Participant acknowledges and accepts such grant and the Shares subject to the
terms and conditions under this Award Agreement.



2.   Vesting



(a)   Subject to the terms and conditions of this Agreement, the Restricted
Stock Units shall vest in cumulative installments not in excess of 25% on or
after the first anniversary of the Award Date, 25% on or after the second
anniversary of the Award Date, 25% on or after the third anniversary of the
Award Date and 25% on or after the fourth anniversary of the Award Date.   (b)  
Notwithstanding the other vesting provisions contained in Section 2(a) above,
but subject to the other terms and conditions of this Agreement, Participant
shall be vested in all of the Restricted Stock Units granted in this Agreement
immediately upon a “Change in Control” as defined in Section 2(b)(iii) below.
For purposes of this Agreement, the following terms shall have the following
definitions:



(i)   “Announcement Date” shall mean the date of the public announcement of the
transaction, event or course of action that results in a Change in Control.

1



--------------------------------------------------------------------------------



 



(ii)   “Cause” shall mean (A) the continued failure by Participant to
substantially perform Participant’s duties with the Company, after a demand for
substantial performance is delivered to Participant that specifically identifies
the manner in which the Company believes that Participant has not substantially
performed Participant’s duties, and Participant has failed to resume substantial
performance of Participant’s duties on a continuous basis, (B) gross and willful
misconduct during service as a director (regardless of whether the misconduct
occurs on the Company’s premises), including, but not limited to, theft,
assault, battery, malicious destruction of property, arson, sabotage,
embezzlement, harassment, acts or omissions which violate the Company’s rules or
policies (such as breaches of confidentiality), or other conduct which
demonstrates a willful or reckless disregard of the interests of the Company or
its Affiliates or (C) Participant’s conviction of a crime (including, without
limitation, a misdemeanor offense) which impairs Participant’s ability
substantially to perform Participant’s duties as a Director.   (iii)   “Change
in Control” shall mean any of the following occurring after the date of this
Agreement:



(A)   The acquisition by any Person (as defined in Section 2(b)(iv) hereof) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 35% or more of either (1) the then outstanding shares of Common
Stock (the “Outstanding Company Common Stock”) or (2) the combined voting power
of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this clause (A), the
following acquisitions shall not constitute a Change in Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by a subsidiary of the Company or any employee benefit
plan (or related trust) sponsored or maintained by the Company or a subsidiary
of the Company (a “Company Entity”) or (iv) any acquisition by any corporation
pursuant to a transaction which complies with clause (i), (ii) or (iii) of this
clause (A); or   (B)   Individuals who, as of the date, constitute the Company’s
Board of Directors (the “Incumbent Board”) cease for any reason to constitute at
least a majority of the Board of Directors (except as a result of the death,
retirement or disability of one or more members of the Incumbent Board);
provided, however, that any individual becoming a director subsequent to the
date of this Agreement whose election, or nomination for election by the
Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, (1) any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Incumbent Board, (2) any
director designated by or on behalf of a Person who has entered into an
agreement with the Company (or which is contemplating entering into an
agreement) to effect a Business Combination (as defined in Section 2(b)(iii)(C)
hereof) with one or more entities that are not Company Entities or (3) any
director who serves in connection with the act of the Board of Directors of
increasing the number of directors and filling vacancies in connection with, or
in contemplation of, any such Business Combination; or   (C)   Consummation of a
reorganization, merger or consolidation or sale or other disposition of all or
substantially all of the assets of

2



--------------------------------------------------------------------------------



 



    the Company (a “Business Combination”), in each case, unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of, respectively, the then outstanding shares of common stock or the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person (excluding any Company Entity or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 35% or
more of, respectively, the then outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(3) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board of Directors, providing for such Business Combination; or



(D)   Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.



(iv)   “Person” shall be defined as defined in Sections 13(d)(3) and 14(d)(2) of
the Exchange Act.



3.   Restriction on Transfer

The restricted Stock Units granted to the Participant may not be transferred,
sold, assigned, pledged, alienated, attached or otherwise encumbered
(“Transfer”), and any purported Transfer shall be void and unenforceable against
the Company. No attempt to Transfer the Restricted Stock Units, whether
voluntary or involuntary, by operation of law or otherwise, shall vest the
purported transferee with any interest or right in or with respect to the
Restricted Stock Units or rights.



4.   Forfeiture



(a)   If the Participant ceases to be a director of the Company and all
Affiliates prior to vesting of the Restricted Stock Units pursuant to Section
2(a) or Section 2(b), all of Participant’s rights to all of the unvested
Restricted Stock Units shall be immediately and irrevocably forfeited, except
that:



(i)   If Participant’s service as a director is terminated for any reason other
than Cause or for voluntary separation from service with less than ten years of
service as a director, the Award will immediately be vest in full without regard
to the vesting provisions contained in Section 2(a) or Section 2(b).

3



--------------------------------------------------------------------------------



 



(ii)   If Participant’s service as a director is terminated upon the Optionee’s
reaching mandatory retirement age, the Award will immediately vest in full
without regard to the vesting provisions contained in Section 2(a) or
Section 2(b).   (iii)   If Participant’s service as a director is terminated by
reason of Cause, the Award shall be forfeited as of the date of the misconduct.

Upon forfeiture, Participant shall have no rights relating to the Restricted
Stock Units, including the right to receive dividends of additional Restricted
Stock Units.



5.   Issuance of Shares



(a)   Except to the extent the Restricted Stock Units have been surrendered and
provided that the Restricted Stock Units have vested in accordance with either
Section 2(a), 2(b) or 4(a) of this agreement, the Restricted Stock Units are
distributable on the date the Participant no longer serves on the Board of the
Company (the “Distribution Date”). The Company shall deliver to Participant one
(1) Share for each such vested Restricted Stock Unit.   (b)   Participant shall
have no right, title or interest in, or (except as provided at Section 6)
receive distributions in respect of, or otherwise be considered the owner of,
any of the Shares covered by this Restricted Stock Unit Award, unless and until
the Shares have been delivered pursuant to Section 5(a).

Notwithstanding the distribution provisions in Section 5(a) above, if there is a
Change of Control as defined in this Agreement, the Restricted Stock Units will
be distributed to the Participant as of the date of the Change of Control.



6.   Dividends

To the extent that cash dividends are paid on Shares after the Award Date and
prior to the Distribution Date, the Participant shall be entitled to receive
additional Restricted Stock Units on each dividend payment date of the Company
(including any dividend declared prior to the Distribution Date and payable
after such date, which shall be deemed paid on the Distribution Date) having a
fair market value (based on the closing price of Shares on such payment date)
equal to the amount of dividends paid on Shares represented by the Restricted
Stock Units. Such additional Restricted Stock Units shall be vested as of the
payment date.



7.   Securities Law Compliance

The delivery of all or any of the Shares shall only be effective at such time
that the issuance of such Shares will not violate any state or federal
securities or other laws. The Company is under no obligation to effect any
registration of the Shares under the Securities Act of 1933 or to effect any
state registration or qualification of the Shares. The Company may, in its sole
discretion, delay the delivery of the Shares or place restrictive legends on
such Shares in order to ensure that the issuance of any Shares will be in
compliance with federal or state securities laws and the rules of the New York
Stock Exchange or any other exchange upon which the Company’s Common Stock is
traded.

4



--------------------------------------------------------------------------------



 



8.   Distributions and Adjustments

Subject to the foregoing provisions of this Award Agreement, in the event that
any dividend or other distribution (whether in the form of cash, shares of
Common Stock, or other securities or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase or exchange of Common Stock or other
securities of the Company or other similar corporate transaction or event
affecting the Shares would be reasonably likely to result in the diminution or
enlargement of any of the benefits or potential benefits intended to be made
available pursuant to this Agreement, the committee of the Board of Directors
administering the Plan (the “Committee”) shall, in such manner as it shall deem
equitable or appropriate in order to prevent such diminution or enlargement of
any such benefits or potential benefits make adjustments to the award, including
adjustments in the number and type of shares of Common Stock represented by the
Restricted Stock Units that Participant would have received; provided, however,
that the number of shares covered by this Award shall always be a whole number.

Any additional Shares, any other securities of the Company and any other
property (except for cash dividends) distributed with respect to Shares
represented by the Restricted Stock Units prior to the Distribution Date shall
be subject to the same restrictions, terms and conditions as the Restricted
Stock Units. Any cash dividends payable with respect to the Common Stock
represented by the Restricted Stock Units shall be distributed to Participant in
accordance with Section 6 hereof.



9.   Miscellaneous

The Company shall at all times during the term of the Award reserve and keep
available such number of shares of the Company’s Common Stock to satisfy the
requirements of this Agreement.

This Award is issued under the Plan and is subject to its terms. The Plan is
available for inspection on the intranet and during business hours at the
principal offices of the Company.



10.   Governing Law

This Agreement shall be governed by and construed in accordance with the laws of
the State of Minnesota.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the day and year first written above.

U.S. BANCORP



By:

--------------------------------------------------------------------------------

Its: Vice President and Assistant Secretary

5